Buchanan, J.,
dissenting.
I think the evidence here makes a case in which the jury should have been permitted to decide whether the defendant’s intestate had a last clear chance to save the plaintiff from her negligence, if she was negligent; and that it was error to refuse plaintiff’s instruction D which correctly stated the doctrine.
The case is much like Dobson-Peacock v. Curtis, 166 Va. 550, 186 S. E. 13, and on the facts the jury question on last clear chance appears as clearly as in that case, or even more so. There the plaintiff was crossing the street between intersections, and had not the right of way, as did the plaintiff here. When she had about reached the center of the street she saw the defendant’s car very rapidly advancing on her right and about 100 feet away. Thinking the driver had seen her and that she could safely cross ahead of the car, she hastened her steps and had gotten to the opposite curb when struck. The driver of that car had an unobstructed view of that plaintiff from the time she started across until she was struck. So did this driver as to this plaintiff. That plaintiff admitted she was in a state of negligence in crossing the street, but we held “that it was a question for the jury as to whether the driver, under all *829of the facts and circumstances, had the last clear chance to avoid the collision.” (166 Va. 557, 186 S. E. 15).
The driver in this case, as in that, had the duty to keep a reasonable lookout for pedestrians crossing the street. The driver in this case had the added duty of yielding the right of way to this pedestrian, “or to have changed his course, slowed down, or come to a complete stop ‘if necessary’, in order that the plaintiff might ‘safely and expeditiously negotiate the crossing.’ ” Bethea v. Virginia Elec., etc., Co., 183 Va. 873, 879, 33 S. E. (2d) 651, 653.
In the Bethea Case we said it was not necessary for the plaintiff to look continuously at the approaching bus as he crossed the street; but “if he was crossing at a proper place, the plaintiff had the legal right to assume that the driver would give him the right of way, a right which the drivers of motor vehicles too often overlook. Whether the plaintiff was exercising a reasonable lookout for his safety as he crossed the street was a question for the jury.” (183 Va. 880, 33 S. E. (2d) 653).
The defendant is liable under the last clear chance doctrine where he, “being under a duty to keep a proper lookout for the plaintiff, by the exercise of ordinary care should have seen the plaintiff’s peril in time to have avoided the injury by the use of ordinary care.” Dobson-Peacock v. Curtis, supra, 166 Va. 555, 186 S. E. 15.
It was at least a jury question, as I see it, whether the driver here should have seen the plaintiff’s peril in time to have avoided the injury. It is said that he was driving very slowly, not over 15 or 20 miles an hour. The plaintiff said she knew of nothing to keep him from seeing her. No other car was meeting him at the time; the weather was fair and the streets were dry; his headlights were on and his car was in good condition.
The driver’s companion said she did not see the plaintiff until they were right on her; that plaintiff was then right in front of the right front fender, and about five feet from the east curb of Colley avenue. Asked why she did not *830see the plaintiff sooner, her only explanation was, “Well, there was such a glare.”
If there was a glare it must have come from street lights or other stationary lights, as there were no lights from an approaching car to bother. Another and more reasonable answer, as .the jury might have found, was that the driver was not looking.
I do not understand the evidence to establish necessarily that this is a case where the plaintiff walked into the path of an approaching car under such circumstances that the driver could suppose she would stay out of his way. She looked and did not see this car when she started across. She was three-fourths of the way across when she saw it and it was then half a block away. That would put her about the middle of the driver’s side of the street. She then had to go forward or back to get out of the way. She was asked, “You-did not wait for it to pass?” She answered, “I could not.” She thought she “had plenty of time to get out of his way” by going forward. She then had only two or three steps to take, she said, before she would have been in front of the parked car, and in safety. She almost made it, and was struck when she was only about five feet from the opposite curb.
The jury could well have said, under the circumstances, that the plaintiff was in full view of the driver from the time she started across the street. If he had been looking he could have seen her. If he had seen her, it was his duty to yield to her the right of way, and to have changed his course, slowed down, or completely stopped, if necessary, to avoid running her down. He did none of those things until too late. He ran against this plaintiff with no reasonable explanation to be found in the facts or circumstances as to why he did not see her and yield to her her superior right of passage.
Eggleston and Staples, JJ., concur in this dissent.